Citation Nr: 1821640	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-06 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a total disability based on individual unemployability (TDIU). 

2.  Entitlement to an effective date earlier than May 22, 2017 for the assignment of a TDIU. 

3.  Entitlement to an effective date earlier than May 22, 2017 for the assignment of a 70 percent rating for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1969 to March 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

The Veteran also appealed the January 2012 Agency of Original Jurisdiction (AOJ) denial of an increased rating for service-connected spastic colon.   See April 2012 Statement of Accredited Representative.   Nevertheless, in a May 2012 rating decision, the AOJ awarded a 30 percent rating for spastic colon effective November 23, 2011.  Such evaluation was the highest schedular rating available for the Veteran's spastic colon and represents a full grant of the benefit sought on appeal.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.  Accordingly, this issue will not be considered herein.

In a July 2017 decision, the AOJ granted entitlement to a TDIU from May 22, 2017.  This award constitutes a full grant of the benefits sought with respect to the assignment of a TDIU as discussed below.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that in the July 2017 rating decision, the AOJ also awarded a 70 percent rating for service-connected PTSD.  This issue was included in a July 2017 supplemental statement of the case (SSOC). Significantly, that issue was not previously appealed and was not previously addressed in a statement of the case (SOC).  Thus, including this issue in the July 2017 SSOC was improper.  See 38 C.F.R. § 19.31(a) ("In no case will a Supplemental Statement of the Case be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the Statement of the Case").

The Board emphasizes, however, that, in March 2018, the Veteran's representative, by and on behalf of a Veteran, submitted a statement that may be construed as a notice of disagree (NOD) to the July 2017 rating decision, challenging the effective dates assigned for the award of a TDIU and increased rating for PTSD.  Thus, as a NOD has been filed with regard to the effective dates assigned for a TDIU and the increased rating for PTSD, and a statement of the case (SOC) has not been properly issued, the Board has appropriately included these issues on appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues of entitlement to an earlier effective date for a TDIU and for the assignment of a 70 percent rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The appeal for entitlement to TDIU was fully satisfied with the grant of the entitlement sought in an RO decision of July 2017.


CONCLUSION OF LAW

The criteria for dismissal of an issue have been met. 38 U.S.C. § 7105; 38 C.F.R. § 20.101(d) (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the decision being appealed, and may dismiss any case over which it determines it does not have jurisdiction. 38 U.S.C. § 7105; 38 C.F.R. § 20.101(d). 

In the present case, with regard to the issue of entitlement to a TDIU, this matter was previously before the Board, and was remanded for additional development and adjudication in August 2015.  In a subsequent, July 2017 decision by the RO, TDIU was granted - fully satisfying the Veteran's prior appeal.

Accordingly, there remain no allegations of error of fact or law for appellate consideration of the Veteran's prior appeal for entitlement to a TDIU.  Thus, the Board does not have jurisdiction to review this claim, and it is dismissed.  


ORDER

Entitlement to a TDIU is dismissed.


REMAND

As applied to the instant case, the Board finds that a March 2018 letter is a timely-filed NOD as to effective dates assigned in a July 2017 determination regarding the grant of TDIU and assignment of a 70 percent evaluation for PTSD. 

Accordingly, as the AOJ has not yet issued an SOC responsive to this NOD, they must be remanded with instruction to the AOJ that these issues remain pending in appellate status and require further action.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  The Veteran is advised that these claims are not before the Board at this time, and will be before the Board only if she files a substantive appeal after an SOC is issued.

Accordingly, the case is REMANDED for the following action:

Issue an appropriate SOC addressing the Veteran's appeal seeking an earlier effective date for the award of a TDIU and the evaluation of a 70 percent rating for PTSD.  The Veteran must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in any of these matters, she must submit a timely substantive appeal.  If she timely perfects an appeal in this matter, the case should be returned to the Board.

No action is required of the Veteran until she is notified by VA.  However, she is again advised of her obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Her failure to help procure treatment records may impact the determination made.  38 C.F.R. § 3.655 (2017).  The Veteran also is advised that she has the right to submit additional evidence and argument, whether herself or through her representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  




______________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


